Citation Nr: 1612964	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected pseudofolliculitis barbae with scars (PFB).


REPRESENTATION

Veteran represented by:	Lawrence Stokes, Agent


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated treatment or diagnoses for various acquired psychiatric disorders, including major depressive disorder with psychotic features, depressive disorder not otherwise specified, anxiety disorder, adjustment disorder with mixed anxiety and depression, and substance induced mood disorder, which he alleges are connected to his military service or his service-connected PFB.  The Board notes that the Veteran withdrew his claim for service connection for posttraumatic stress disorder in a December 2011 statement.

In July 2014, this case was remanded in order to afford the Veteran his requested Board video-conference hearing.  As such, in an October 2014 letter, he was informed that his requested hearing had been scheduled for November 2014.  However, the Veteran failed to report for the scheduled hearing and, consequently, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

In December 2014, the Board remanded this case for additional development and it now returns for final appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed major depressive disorder with psychotic features is attributable to his service-connected PFB.


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder with psychotic features, as secondary to service-connected PFB, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for major depressive disorder with psychotic features herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R.  
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for an acquired psychiatric disorder, which has been variously diagnosed as major depressive disorder with psychotic features, depressive disorder NOS, anxiety disorder, adjustment disorder with mixed anxiety and depression, and substance induced mood disorder.  In this regard, he contends that such acquired psychiatric disorder is attributable to service or his service-connected PFB.

While the Veteran's acquired psychiatric disorder has been variously diagnosed as noted above, he has been diagnosed on a consistent basis with some form of a depressive disorder.  See, e.g., March 2005, July 2005, February 2006, June 2007, October 2007, and June 2009 VA Treatment Records; February 2015 VA Examination Report.  While the August 2013 VA examiner opined that the Veteran did not meet the criteria for major depressive disorder, the VA examiner acknowledged the Veteran's depressive and anxious symptoms but attributed them to borderline personality disorder.  In a February 2015 letter, the Veteran's VA treating psychologist reported that the Veteran, under her care since 2004, has been diagnosed with, and treated for, major depressive disorder with psychotic features.  See also September 2013 and March 2014 VA Psychologist Letters.  The February 2015 VA examiner evaluated the record and examined the Veteran and agreed with the Veteran's treating psychologist that the Veteran did meet the criteria for a diagnosis of major depressive disorder with psychotic features.  Based on the foregoing and resolving all doubt in his favor, the Board finds that the Veteran has a current acquired psychiatric disorder, most appropriately diagnosed as major depressive disorder with psychotic features.

The Veteran asserts that his acquired psychiatric disorder resulted from incidents in service, such as being held at gunpoint in the barracks, or from his service-connected PFB disability.  See October 2008 Veteran's Statement (in-service events); August 2012 Veteran's Statement (PFB disability).  However, with regard to the direct aspect of the Veteran's claim, the Board notes that, despite the AOJ's efforts, his alleged in-service stressors have not been verified, and his service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder.  As such, the Board finds that service connection on a direct basis is not warranted.

However, with regard to the secondary aspect of his claim, the Veteran has reported that his PFB disability has caused a lack of concentration, self-esteem, confidence, and personal hygiene.  See August 2012 Veteran's Statement.  The Veteran reported that he feels stressed and depressed after dealing with the public because of how people look at him.  He reported that he does not maintain eye contact with people and has less energy.  He feels angry, has mood swings, and wants to be left alone.  The Veteran reported that the appearance caused by his PFB disability led him to feel other soldiers were looking at him during service, which lowered his self-esteem and caused depression.  See July 2009 Veteran's Statement.  The Veteran's friend reported that the Veteran gets down and does not like being around other people because of the appearance of his skin and the way he believes others look at him as a result.  See September 2010 Veteran's Buddy's Statement.

At an October 2010 VA examination conducted to evaluate the nature and severity of the Veteran's PFB disability, the examiner found that such disability resulted in poor social interactions, embarrassment working with the public, and increased work absenteeism.

An April 2013 VA treatment record noted that the Veteran had perceptual disturbances about his appearance, was losing confidence in himself, and had problems socializing.

The Board notes that, because the August 2013 VA examiner did not find a major depressive disorder diagnosis, the examiner did not opine as to whether such disorder was related to the Veteran's PFB disability.  

In a September 2013 letter, the Veteran's treating psychologist explained that the Veteran has been under her care for almost ten years.  She explained that the Veteran's PFB disability had a deep emotional impact on him in that such caused him to withdraw and become socially isolated which increased his depressive symptoms.  She explained that the Veteran occasionally had paranoid feelings, believing people were staring at his face and neck.  She opined that the Veteran's depressive symptoms were more likely than not associated with his PFB disability.

A February 2015 VA examiner attributed the Veteran's symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation to the Veteran's major depressive disorder with psychosis.  The VA examiner noted that the Veteran reported work absenteeism and a lack of confidence with dating due to his shaving problems and facial irritation.  However, the VA examiner believed that the Veteran's face appeared normal though he had a small amount of whiskers.  The VA examiner opined that he could not find a link between the Veteran's major depressive disorder and his facial irritation and skin issues.  However, the VA examiner failed to adequately address the Veteran's lay statements regarding his loss of confidence and other issues because of his perceived appearance.  The VA examiner also failed to provide a rationale for his opinion.

In a February 2015 addendum, the same VA examiner opined that the Veteran's PFB disability did not cause any mental disorder.  However, the examiner again failed to provide a rationale.  

In a subsequent February 2015 letter, the Veteran's treating VA psychologist opined that the Veteran's major depressive disorder with psychotic features was more likely than not related to his service-connected PFB disability.  The VA psychologist explained that the Veteran had become extremely self-conscious about his appearance because of the acne and scarring.  The Veteran's anxiety and paranoia resulted in the Veteran becoming more socially isolated and had an effect on his job performance where he had direct contact with the public.  The psychologist also noted that the Veteran had excessive itching because of his PFB and that this caused further embarrassment to the Veteran and concerns about cleanliness.  As a result, the Veteran avoided people and had impaired relationships.

In an October 2015 addendum, the February 2015 VA examiner stated that he had reviewed the VA psychologist's opinion.  While the VA examiner indicated that he continued to opine that the Veteran did not have a mental disorder linked to service, he did not provide a rationale or offer an opinion as to whether there was a connection between the Veteran's acquired psychiatric disorder and his service-connected PFB disability as described by the Veteran's treating psychologist.  

The Board finds that the September 2013 and February 2015 opinions of the Veteran's treating VA psychologist are highly probative regarding a connection between the Veteran's major depressive disorder with psychosis and his service-connected PFB disability.  The VA psychologist clearly explained how the Veteran's PFB caused symptoms which led to his current diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Veteran's lay statements as well as statements from his friend provide further support for this medical nexus opinion.  In contrast, as the February 2015/October 2015 VA examiner did not offer a rationale for his opinion, it is afforded less probative weight.  Id.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's major depressive disorder with psychotic features is attributable to his service-connected PFB.  Consequently, service connection for major depressive disorder with psychotic features, secondary to service-connected PFB, is warranted.


ORDER

Service connection for major depressive disorder with psychotic features, as secondary to service-connected PFB, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


